Case 1:20-cv-22589-KMW Document 10 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-cv-22589-WILLIAMS

   EDDIE L. PICKETT,

             Plaintiff,

             v.

   UNITED STATES OF AMERICA,

             Defendant.
                                                  /


                                               ORDER

         THIS MATTER is before the Court upon Magistrate Judge Lisette M. Reid’s Report

  and Recommendation (DE 6) on Petitioner’s pro se Motion to Vacate pursuant to 28

  U.S.C. § 2255. Magistrate Judge Reid recommends dismissal for lack of subject matter

  jurisdiction as Petitioner’s Motion is an unauthorized successive filing. Furthermore,

  Magistrate Judge Reid recommends that no certificate of appealability issue given that

  “jurists of reason would [not] find it debatable whether the district court was correct in its

  procedural ruling.” (DE 6 at 6) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

  Petitioner did not file objections to the Report but did file a Motion for Certificate of

  Appealability (DE 8) in response to the Report. The Government filed a response in

  opposition to the motion (DE 9).

         Upon and independent review of the Report (DE 6), the record, and applicable

  case law, it is ORDERED AND ADJUDGED:

            1. The conclusions in the Report (DE 6) are AFFIRMED AND ADOPTED.

            2. Petitioner’s Motion for Certificate of Appealability (DE 8) is DENIED. No

                  certificate of appealability shall issue.

            3. This case is DISMISSED.
Case 1:20-cv-22589-KMW Document 10 Entered on FLSD Docket 02/09/2021 Page 2 of 2




             4. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in chambers in Miami, Florida, this 9th day of February,

  2021.




  CC:     Eddie L. Pickett
          06275-104
          Coleman I-USP
          United States Penitentiary
          Inmate Mail/Parcels
          Post Office Box 1033
          Coleman, FL 33521
          PRO SE

          Noticing 2255 US Attorney
          Email: usafls-2255@usdoj.gov




                                             2
